Citation Nr: 0733114	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  06-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision of March 1987, which denied entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1943 to 
March 1946, and from January to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which granted service connection for 
the cause of the veteran's death, and basic eligibility to 
Dependent's Educational Assistance, but which also found that 
there was no clear and unmistakable error in an earlier 
rating decision of March 1987, which denied service 
connection for the cause of the veteran's death.  The 
appellant disagreed with the clear and unmistakable error 
decision and initiated this appeal.  The appellant's 
application for an advance upon the Board's docket was 
granted in September 2007.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The appellant's initial application for dependency and 
indemnity compensation (DIC) pointed out that the veteran had 
died from mesothelioma, and that he had served aboard ship 
during Operation Crossroads, and the March 1987 rating 
decision at issue denied service connection for cause of 
death due to radiation exposure because mesothelioma was not 
a disease presumed related to radiation exposure, and there 
was no evidence or argument that the veteran actually 
incurred mesothelioma at any time during or in the year after 
he was separated from service.

3.  Although mesothelioma may result from a history of 
asbestos exposure, there is no evidence on file nor is the 
Board aware of any evidence that mesothelioma is exclusively 
caused by exposure to asbestos, and the appellant made no 
claim that the veteran's death was attributable to exposure 
to asbestos at any time prior to the March 1987 rating 
decision at issue.  

4.  The March 1987 rating decision which denied service 
connection for the cause of the veteran's death was a 
reasonable exercise of rating judgment; the correct facts 
known at the time were fully considered and the then extant 
statutory and regulatory provisions were correctly applied.


CONCLUSION OF LAW

The RO rating decision of March 1987 was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Veterans Claim 
Assistance Act of 2000 (VCAA) is not applicable to 
allegations of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  This is because claims of CUE are decided based 
upon a retroactive review of an earlier rating decision in 
consideration of the facts and evidence then on file, and the 
laws and regulations in effect at the time of that rating 
decision.  The appellant in this case has been provided the 
laws and regulations governing claims of CUE in statements of 
the case issued in February and October 2006.  The appellant 
also has had the assistance of a veterans service 
organization.

Previous determinations which are final and binding, 
including prior RO decisions regarding service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  

The Court has provided a three-part test to determine whether 
CUE is present in a prior determination:  (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Vamrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Further, the Court has stated that CUE is a very specific and 
rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 
(1992) (en banc).

Analysis:  In December 1986, the appellant filed her original 
claim for service connection for the cause of the veteran's 
death.  In that claim she stated that the veteran was aboard 
a ship at Bikini during Operation Crossroads.  He died of 
malignant pleural mesothelioma.  This was her only argument 
submitted in conjunction with the claim.  She also filed a 
certificate of death indicating that the veteran had died in 
January 1986, at age 62, from malignant pleural mesothelioma.  
This certificate indicated that the interval between onset 
and death was 15 and 1/2 months.  The veteran's death in 
1986, was 35 years after he was separated from military 
service.  The certificate also indicated that the veteran's 
usual occupation was a superintendent carpenter in boat 
manufacturing.

The service medical records on file did not in any way 
indicate that the veteran manifested any form of cancer or 
mesothelioma at any time during or within one year after 
service separation.  Indeed, chest X-rays performed at the 
time of his initial separation in 1946, and his subsequent 
separation in 1951 were entirely negative.  The service 
records also indicated that the veteran had served aboard 
ship in the US Navy, but his military occupation was radio 
man, and there is also evidence that he was detailed as a 
crew messman aboard ship from October 1943 to January 1944.  
There was a complete absence of any objective evidence on 
file at that time which in any way indicated that the veteran 
was actually exposed to asbestos during service in the Navy, 
aboard ship or otherwise.

The March 1987 rating decision at issue denied service 
connection for cause of death due to radiation exposure.  The 
rating decision stated that the appellant was contending that 
the veteran's death was the result of radiation exposure to 
which he may have been exposed during Operation Crossroads in 
the Pacific.  It stated that the service medical records 
indicated no symptomatology related to disability which 
resulted in his death.  Death was documented as from a 
malignant pleural mesothelioma, and it was noted that the 
presumptive provisions in the extant law and regulations did 
not recognize mesothelioma as a type of cancer which was 
presumed attributable to radiation exposure.  It concluded 
that there was no evidence to relate the disability resulting 
in the veteran's death either directly to service or as a 
residual of radiation exposure.  The appellant was informed 
of this decision and her appellate rights and she did not 
initiate an appeal and this decision became final.

In February 2005, the appellant sought to reopen her claim 
for service connection for the cause of the veteran's death.  
At this time, she first claimed that his death was secondary 
to asbestos exposure while he was in service aboard different 
Naval ships.  She also claimed CUE in the earlier rating 
decision on the basis that death due to asbestos exposure was 
not explored or developed at the time of that earlier rating 
decision.  Various written statements of argument by the 
appellant and representative claim that VA failed in it's 
duty to assist the appellant in her earlier claim by failing 
to explore or develop the question of whether the veteran's 
death might have been attributable to asbestos exposure 
during his Naval military service.  The representative has 
argued that the provisions of VA Manual M21-1 regarding 
issues of service connection for disabilities resulting from 
exposure to asbestos was not followed.  The case of Ennis v. 
Brown, 4 Vet. App. 523 (1993), was also cited for the 
proposition that the Court had remanded the claim because VA 
failed to analyze entitlement to benefits in light of a DVB 
circular regarding asbestos-related disease.

Upon careful consideration of all of the evidence on file, 
the Board finds that there was no clear and unmistakable 
error in the earlier March 1987 RO decision denying service 
connection for the cause of the veteran's death.  All of the 
known facts at the time of that decision were before the RO, 
and there is no evidence or argument that any relevant facts 
before the RO at that time were unknown, overlooked, or 
ignored in the adjudication of the claim.  Additionally, the 
March 1987 RO rating decision correctly applied the 
applicable laws and regulations in the adjudication of this 
claim.  There were not in 1987, and are not now, any 
diseases, including mesothelioma, which are presumed by law 
and regulation to be attributable to asbestos exposure during 
military service (unlike cases of radiation exposure).  
Although certain portions of VA Manual M21-1 do include 
discussion with respect to service connection for 
disabilities resulting from exposure to asbestos, these 
provisions do not create any substantive rights in claimants 
or duties by VA.  Rather, these provisions simply provide 
explanation and assistance in discussing the types of 
diseases and exposures which may result from exposure to 
asbestos.  

Neither the appellant nor representative has provided any 
cogent argument that the RO failed to follow or correctly 
apply or consider any relevant applicable law or regulation 
governing the adjudication of the appellant's claim for 
service connection for the cause of the veteran's death in 
1987.  The Court case referred to by the representative did 
indeed involve a remand by the Court for what the Court 
considered a failure to develop a case which was actively on 
appeal during the adjudication process.  That case, however, 
did not involve consideration of a CUE claim in a prior final 
rating decision.

The facts on file at the time of 1987 show that the veteran 
had served in the Navy in the 1940's and early 1950's as a 
radioman, but there was a complete absence of any evidence 
which showed or suggested that he developed mesothelioma or 
any other cancer or respiratory disease at any time during 
service.  Separation chest X-rays in 1946 and 1951 were 
normal.  The evidence on file at the time showed that the 
veteran had died some 35 years after service from 
mesothelioma with a certificate of death documenting the 
interval between onset of disease and death as some 15 and 
1/2 months.  The appellant clearly claimed that the veteran's 
death 35 years after service was attributable to radiation 
exposure.  She made absolutely no claim that the veteran's 
death was attributable to asbestos exposure, nor was there 
any objective evidence on file which in any way showed or 
revealed that the veteran had in fact been exposed to 
asbestos at any time during  military service.  The mere fact 
that an individual serves aboard ship in the US Navy is 
certainly not evidence of asbestos exposure.  Although 
individuals assigned aboard ship below decks in engine rooms, 
boiler rooms and other working spaces during the World War II 
and Korea Era may indeed have been exposed to asbestos, there 
is no automatic presumption of such exposure, and the VA 
Manual M21-1 lists the degrees of probability of such 
exposure as being slight for radioman and mess man.  

In the absence of any claim by the appellant that the 
veteran's death was attributable to asbestos exposure, and in 
the absence of any objective evidence that the veteran was 
actually exposed to asbestos during service, the RO in 1987 
had no duty to go beyond the appellant's facial claim that 
the veteran's death from cancer was attributable to ionizing 
radiation.  Because mesothelioma is not a disease presumed 
attributable to radiation exposure, and in the absence of any 
additional evidence submitted by the appellant in support of 
that claim, the claim for service connection for cause of 
death due to radiation exposure was denied.

VCAA and regulations implementing this liberalizing 
legislation were not in effect at the time of the 1987 rating 
decision.  Moreover, it is clear that any failure in the 
"duty to assist" by the RO cannot be the basis for a finding 
of CUE.  The appellant cannot now simply request VA reweigh 
or reevaluate the evidence which was then on file.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).

The factual evidence then on file was before the RO and 
considered in full.  The applicable laws and regulations 
provided for grants of service connection for disability or 
death resulting from disease or injury incurred or aggravated 
on active military duty and that due consideration should be 
given to the places, types, and circumstances of service as 
shown by the service records, organizational history, medical 
records and all pertinent medical and lay evidence.  Full and 
fair consideration of the appellant's claim was made by the 
RO in March 1987, and any failure of the RO to have on it's 
own initiated and developed an alternative theory for the 
cause of the veteran's death attributable to asbestos 
exposure, when no exposure is shown anywhere on file, cannot 
be clear and unmistakable error, and is certainly not error 
which is "undebatable," and one which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  It is certainly not absolutely clear that a different 
result would have ensued, even if the RO had considered 
whether the veteran's death from mesothelioma was 
attributable to asbestos exposure, in light of the complete 
absence of any objective evidence of such exposure anywhere 
on file at that time or even at present.  

Careful review of all of the records on file fails to reveal 
that the RO rating action in 1987 contained undebatable error 
of fact or of law.  The correct facts, as they were known at 
the time, were before VA, and there is no evidence that the 
RO failed to properly apply or consider any extant law or 
regulation with respect to the claim at issue at that time.  
There is certainly no error presented in this appeal which is 
undebatable and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
The Court has long held that any failure made in the duty to 
assist (at least prior to adoption of VCAA), which is the 
situation in this case, cannot arise to a level of CUE.


ORDER

Inasmuch as the March 1987 RO rating decision did not contain 
CUE, the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


